Citation Nr: 1733842	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with features of anxiety and depression, post-traumatic stress disorder (PTSD), attention deficit hyperactivity disorder (ADHD), and dyslexia (claimed as nervous disorder).


REPRESENTATION

The Veteran represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

In April 2017, the Veteran testified before the undersigned Acting Veterans Law Judge (ALJ) at a video conference hearing.  A copy of the transcript has been associated with the electronic claim file. 

The Board notes that the RO adjudicated whether the Veteran was entitled to service connection for adjustment disorder with features of anxiety and depression, PTSD, ADHD, and dyslexia (claimed as nervous disorder).  In deference to the Court in Clemons, the Board has recharacterized this claim as shown on the title page.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a final determination may be made in the Veteran's case.  First, it appears that additional documents must be obtained and associated with the claim file.  The Veteran indicated in his hearing that he received treatment at a mental health clinic while he was in service.  This is supported by multiple references in his service treatment records (STRs).  However, there are no mental health clinic records associated with the claim file.  The Board will remand to obtain these records.

Further, the Board finds that the October 2008 VA examination is insufficient to adjudicate the Veteran's claim.  First, it does not appear that the examiner considered all of the reported incidents contained in the STRs.  For example, a STR from January 1971 reports that the Veteran endured a "mild anxiety reaction" and wanted to see a psychiatrist.  A March 1971 STR indicates that he was having some difficulties with the people around him.  Another March 1971 STR reports that the Veteran was potentially depressed and that he had an argument with some of the other servicemen.  It states that he got upset, which resulted in a severe state of depression and reported suicidal tendency.  In the examination report, the examiner only identified a January 1971 STR that noted "mild anxiety reaction, nervous, jumpy."

In addition, the examiner did not consider how service may have aggravated any of the Veteran's pre-existing psychological issues.  See 38 C.F.R. § 3.303.  It appears that the Veteran entered service with some history of anxiety and learning disabilities.  For example, STRs reflect that the Veteran endorsed nervous trouble in his November 1970 entrance examination, as well as a history of difficulty with school studies or teachers.  A September 1985 private treatment record from a physician at the Carbondale Clinic indicates that the Veteran has had a learning disability and a history suggestive of hyperactivity since childhood.  While the October 2008 VA examiner opined that the Veteran suffers from Major Depressive Disorder - chronic and PTSD, and that the Veteran reported symptoms of dyslexia and ADHD, she did not address how any of these may or may not have been aggravated by service.  The Board will remand to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file any outstanding mental health treatment records from the Veteran's service.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, the RO/AMC should clearly note it in the record and provide a reason as to the unavailability.

2.  After the above developments have been completed, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for an acquired psychiatric disability.  The claim folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.

After examining the Veteran and reviewing the relevant evidence in the claim file, the examiner should clearly identify any acquired psychiatric disability(ies) found.

For each acquired psychiatric disability diagnosis made, the examiner should opine as to:

a.  Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disability existed prior to the Veteran's entrance into service?

b.  If an acquired psychiatric disorder clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report his symptoms. 

c.  If an acquired psychiatric disorder is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period or is otherwise etiologically related thereto.  The examiner is asked to address the Veteran's lay assertions regarding his experiences in service. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions must be provided. 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




